381 U.S. 275 (1965)
HOWELL
v.
OHIO.
No. 789.
Supreme Court of United States.
Decided May 17, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF OHIO.
Bernard A. Berkman for petitioner.
Thomas H. Sutherland for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Supreme Court of Ohio for further consideration in light of Griffin v. California, 380 U.S. 609.
THE CHIEF JUSTICE took no part in the consideration or decision of this case.